DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 12/21/2021 has been entered and made of record.
Acknowledgment 
Claims 1-20, amended on 12/21/2021, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 19, 20, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(f) interpretation, the amendment filed on 12/21/2021 addresses the issue.  As a result, most of the 35 U.S.C. 112(f) interpretations are withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 12/21/2021 addresses the issues.  As a result the 35 U.S.C. 112(b) rejections are withdrawn. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is an image processing unit in claim 19. 
            Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “a printer”. It is noted that application specification has never mentioned “a printer”, hence the claim limitation “a printer” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US Patent 8,379,274 B2), (“Tamura”), in view of Johnson (US Patent 6,330,038 B1), (“Johnson”).

Regarding claim 1, Tamura meets the claim limitations, as follows:
An image processing apparatus (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5] comprising: a trapping circuit ((i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15]; (i.e. a processor to perform the steps of: inputting image data; determining a degree of necessity of trapping at a position of a pixel of interest of the input image data; performing trapping for the input image data) [Tamura: col 11, line 52-56; Fig. 5]) that performs trapping (i.e. trapping is performed for the image shown in FIG. 3A, as shown in FIGS. 3B and 3C, the colors overlap with each other in the trap width and an edge which does not exist in the original image appears. When edge enhancement is performed for this image, as shown in FIG. 3D, no blank portion appears but an unnatural stripe-patterned color change, which does not exist in the original image, occurs in the edge portion) [Tamura: col 2, line 6-13; Figs. 3A-C] on a received pixel (i.e. perform trapping at a position of a pixel of interest of the input image data) [Tamura: col 2, line 31-32; Figs. 3A-C]; a digital filtering circuit ((i.e. A spatial filter processing unit) [Tamura: col 5, line 35; Fig. 13]; (i.e. The present invention can be applied to a system constituted by a plurality of devices ( e.g., host computer, interface, reader, printer) or to an apparatus comprising a single device (e.g., copying machine, facsimile machine).) [Tamura: col 10, line 26-29; Figs. 4-5]) that performs digital filtering (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] on the pixel (i.e. performs spatial filter processing for a pixel of interest of the input image data) [Tamura: col 2, line 33-34; Figs. 6-7] in parallel with the trapping using the trapping circuit (i.e. both of spatial filter processing and trapping are generally performed for each window, in order to obtain a satisfactory processing result, it is necessary to buffer an image for a plurality of lines. Accordingly, a processing system which performs both spatial filter processing and trapping must have independent line memories for respective processings) [Tamura: col 2, line 19-25 – Note: In microprocessor design, “parallel” means that two tasks can be processed at the same time without dependency with each other.  Tamura discloses that the trapping ], wherein the timing when the digital filtering circuit performs the digital filtering and the timing when the trapping circuit performs the trapping are synchronized (i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705). When the trap/filter processing of the band data is complete, it is determined if the processing for all bands is complete (S706). If NO in step S706, the process returns to step S702. Otherwise, the image data which underwent the trap/filter processing and has been stored in the buffer memory is output (S707). FIG. 7 is a block diagram showing the structure of the trap/filter processing unit. Data for each reference window is input to the trap/filter processing unit, as described above.) [Tamura: col 5, line 4-20; Figs. 6-7 – Note: Tamura discloses trap operations and filtering operations are perform in paralleled. In other words, both operations are performed at the same time]; and a selection circuit ((i.e. An output composition unit 105) [Tamura: col 5, line 38; Figs. 6-7]; (i.e. The present invention can be applied to a system constituted by a plurality of devices ( e.g., host computer, interface, reader, printer) or to an apparatus comprising a single device (e.g., copying machine, facsimile machine).) [Tamura: col 10, line 26-29; Figs. 4-5]) that selects a result (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result) [Tamura: col 5, line 38-41; Figs. 6-7] of the trapping (i.e. S811: output determination result of the trapping) [Tamura: Fig. 8]; (i.e. output of the trapping) [Tamura: col 2, line 34; Fig. 6-7]) using the trapping circuit (i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15] and a result of the digital filtering (i.e. output of the filter processing) [Tamura: col 2, line 34-35; Figs. 6-7] using the digital filtering circuit (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result (S106)) [Tamura: col 5, line 38-41; Figs. 6-7].
Tamura does not explicitly disclose the following claim limitations (Emphasis added).
An image processing apparatus comprising: a trapping circuit that performs trapping on a received pixel; a digital filtering circuit that performs digital filtering on the received pixel in parallel with the trapping using the trapping circuit, wherein the timing when the digital filtering circuit performs the digital filtering and the timing when the trapping circuit performs the trapping are synchronized; and a selection circuit that selects a result of the trapping using the trapping circuit and a result of the digital filtering using the digital filtering circuit.   
However, in the same field of endeavor Johnson further discloses the mechanism for the synchronization of trapping and filtering operations as follows:
wherein the timing when the digital filtering circuit performs the digital filtering and the timing when the trapping circuit performs the trapping are synchronized ((i.e. As illustrated in FIG. 6, the luminance circuit 176 includes a prefilter 180, a chrominance trap 182, a variable band pass filter 184, a weighting and adding stage 186, and a matching amplifier 188, all of which are connected as illustrated. The luminance circuit 176 also includes a decoder register 190, which, in this embodiment, is an eight bit register that is used to control the luminance circuit 176. Specifically, the prefilter 180 includes an input PREF from the register 190 that is used to enable and disable the operation of the prefilter 180. Similarly, the chrominance trap 182 includes an input BYPS from the register 190 that is used to enable or disable the chrominance trap 182. The variable band-pass filter 184 includes center frequency inputs CFREQ from the register 190 that may be used to set the center frequency of the band pass filter 184 to one of four different settings. Finally, the weighting and adding stage 186 includes inputs APER from the register 190 that may be used to set the aperture factor of the weighting and adding stage 186 to one of four different settings.  As illustrated below in Table 1, the logic levels of the data 45 bits for positions 0 through 7 of the register 190 may be set to cause the luminance circuit 176 to operate in a particular fashion.) [Johnson: col 8, line 26-47; Fig. 6; Tables I and II]; (i.e. Throughout the processing of the luminance signal LUM, the chrominance trap 182 is bypassed, so the input BYPS ( corresponding to position 7 of the register 190) is set to a logical 1. Accordingly, the center frequency of the variable band pass filter 184 is set to 4.1 MHz. Therefore, the input CFREQ (corresponding to bits 4 and 5 in the register 190) is set to logic level 00. Also, throughout the processing of the luminance signal LUM, vertical blanking of the luminance signal is bypassed by setting bit 3 of the register 190 to a logical 1. Finally, the horizontal update is activated by setting bit number 2 of the register 190 to a logical 0) [Johnson: col 10, line 41-43 – Notes: Johnson discloses an 8-bit register 190, whereas bits 4-5 control the filtering operations and bit 7 controls the trapping operations.  Table I and II describe several scenarios that the trapping operations and the filtering operations are synchronized).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tamura with Johnson to include a control image and video quality mechanism in the system.  


Regarding claim 2, Tamura meets the claim limitations as set forth in claim 1.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 1 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the digital filtering circuit performs the digital filtering on the received pixel (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] that is not processed by the trapping circuit (Note: Fig. 7 shows that there are two separated data paths for the digital filtering circuit and the trapping circuit. It is clear from Fig. 7 that the digital filtering circuit does not process any pixel that is processed by the trapping circuit) [Tamura: Fig. 7].  

Regarding claim 3, Tamura meets the claim limitations as set forth in claim 2.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 2 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the digital filtering circuit (i.e. A spatial filter processing unit 104) [Tamura: col 5, line 35; Fig. 7] does not process the received pixel that is processed by the trapping circuit (Note: Fig. 7 shows that there are two separated data paths for the digital filtering circuit and the trapping circuit. It is clear from Fig. 7 that the digital filtering circuit does not process any pixel that is processed by the trapping circuit) [Tamura: Fig. 7].  

Regarding claim 4, Tamura meets the claim limitations as set forth in claim 1.

The image processing apparatus according to claim 1 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the trapping circuit and the digital filtering circuit respectively perform the trapping and the digital filtering through different paths (Note: Fig. 7 shows that there are two separated data paths for the digital filtering circuit and the trapping circuit. Each circuit process pixels from its own data path) [Tamura: Fig. 7].

Regarding claim 5, Tamura meets the claim limitations as set forth in claim 4.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 4 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the trapping circuit performs the trapping through a trapping path (Note: Fig. 7 shows that the trapping circuit processes pixels from its own data path through units 101 to 103) [Tamura: Fig. 7].

Regarding claim 6, Tamura meets the claim limitations as set forth in claim 4.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 4 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], wherein the digital filtering circuit performs the digital filtering through a digital filtering path (Note: Fig. 7 shows that the digital filtering circuit processes pixels from its own data path through the unit 101 and 104) [Tamura: Fig. 7].

Regarding claim 7, Tamura meets the claim limitations as set forth in claim 1.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 1 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4], configured to generate a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping circuit and the digital filtering circuit ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 8, Tamura meets the claim limitations as set forth in claim 2.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 2 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4], configured to generate a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping circuit and the digital filtering circuit ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7].

Regarding claim 9, Tamura meets the claim limitations as set forth in claim 3.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 3 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4], configured to generate a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping circuit and the digital filtering circuit ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 10, Tamura meets the claim limitations as set forth in claim 4.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 4 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4], configured to generate a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping circuit and the digital filtering circuit ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 11, Tamura meets the claim limitations as set forth in claim 5.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 5 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4], configured to generate a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping circuit and the digital filtering circuit ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 12, Tamura meets the claim limitations as set forth in claim 6.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 6 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising: a controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4], configured to generate a window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] as an inspection frame (i.e. a reference window) [Tamura: col 4, line 67] constituted by a set of pixels which is commonly used in the trapping circuit and the digital filtering circuit ((i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704).) [Tamura: col 5, line 4-8; Figs. 6-7]; (i.e. Data for each reference window is input to the trap/filter processing unit) [Tamura: col 5, line 19-20; Fig. 7]).

Regarding claim 13, Tamura meets the claim limitations as set forth in claim 7.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 7 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a memory (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4]  configured to generate the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the memory (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 14, Tamura meets the claim limitations as set forth in claim 8.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 8 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a memory (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4]  configured to generate the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the memory (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 15, Tamura meets the claim limitations as set forth in claim 9.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 9 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a memory (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4]  configured to generate the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the memory (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 16, Tamura meets the claim limitations as set forth in claim 10.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 10 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a memory (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4]  configured to generate the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the memory (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 17, Tamura meets the claim limitations as set forth in claim 11.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 11 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a memory (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4]  configured to generate the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the memory (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 18, Tamura meets the claim limitations as set forth in claim 12.
Tamura further meets the claim limitations as follow.
The image processing apparatus according to claim 12 (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5], further comprising:
a memory (i.e. a storage unit) [Tamura: col 3, line 24; Fig. 4] that stores a received image (i.e. image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103) [Tamura: col 3, line 32-35; Fig. 4], wherein the controller (i.e. a microcontroller (CPU)) [Tamura: col 3, line 24; Fig. 4] configured to generate the window (i.e. a reference window input unit 101 inputs window data) [Tamura: col 5, line 20-21; Fig. 7] by using pixels stored in the memory (i.e. FIG. 6 is a flowchart for explaining edge processing executed by the CPU 1104 and image processing unit 1102. First, image data is input and stored in a buffer memory (S701). The image data (to be referred to as "band data", hereinafter) for the N-pixel width (to be referred to as a "band", hereinafter) is stored in a line buffer (S702). Note that the band width N depends on the size of a reference window (to be described later). The buffer memory and line buffer are allocated in the RAM of the storage unit 1103 or the hard disk (HD). Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705)) [Tamura: col 4, line 61 - col 5, line 8; Figs. 6-7].

Regarding claim 19, Tamura meets the claim limitations, as follows:
An image forming apparatus (i.e. an image forming apparatus) [Tamura: col 3, line 14-15; Figs. 4-5] comprising: 
a printer (i.e. color printer) [Tamura: col 3, line 16; Figs. 4-5] that forms a color image (i.e. The three-line sensor 210 including three lines of charge coupled devices (CCDs) color-separates input light information, reads respective color components of full-color information red R, green G, and blue B, and sends them to a signal processing unit 209) [Tamura: col 4, line 8-12; Figs. 4-5]; andan image processing unit (i.e. As shown in FIG. 4, the image forming apparatus comprises an image reading unit 1101, an image processing unit 1102) [Tamura: col 3, line 22-24; Figs. 4] that processes the image for the image forming unit ((i.e. The image processing unit 1102 converts print information including image data input from the image reading unit 1101 or an external device into intermediate information (to be referred to as an "object", hereinafter) and stores it in an object buffer of the storage unit 1103. At this time, the image processing unit 1102 performs an image process such as density correction. In addition, the image processing unit 1102 generates bitmap data based on the buffered object and stores it in a band buffer of the storage unit 1103. At this time, the image processing unit 1102 performs a halftone process such as dithering) [Tamura: col 4, line 22-27; Fig. 5]; (i.e. The image processing unit 1102 electrically processes an image signal input from the three-line sensor 210, generates respective color signals of magenta M, cyan C, yellow Y, and black K, and sends the generated color signals to the image output unit 1105) [Tamura: col 4, line 22-27; Fig. 5]), wherein the image processing unit includes a trapping circuit ((i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15] ; (i.e. The present invention can be applied to a system constituted by a plurality of devices ( e.g., host computer, interface, reader, printer) or to an apparatus comprising a single device (e.g., copying machine, facsimile machine).) [Tamura: col 10, line 26-29; Figs. 4-5] ; (i.e. a processor to perform the steps of: inputting image data; determining a degree of necessity of trapping at a position of a pixel of interest of the input image data; performing trapping for the input image data) [Tamura: col 11, line 52-56; Fig. 5])  that performs trapping (i.e. trapping is performed for the image shown in FIG. 3A, as shown in FIGS. 3B and 3C, the colors overlap with each other in the trap width and an edge which does not exist in the original image appears. When edge enhancement is performed for this image, as shown in FIG. 3D, no blank portion appears but an unnatural stripe-patterned color change, which does not exist in the original image, occurs in the edge portion) [Tamura: col 2, line 6-13; Figs. 3A-C] on a received pixel (i.e. perform trapping at a position of a pixel of interest of the input image data) [Tamura: col 2, line 31-32; Figs. 3A-C], a digital filtering circuit ((i.e. A spatial filter processing unit) [Tamura: col 5, line 35; Fig. 13] ; (i.e. The present invention can be applied to a system constituted by a plurality of devices ( e.g., host computer, interface, reader, printer) or to an apparatus comprising a single device (e.g., copying machine, facsimile machine).) [Tamura: col 10, line 26-29; Figs. 4-5])  that performs digital filtering (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] on the pixel (i.e. performs spatial filter processing for a pixel of interest of the input image data) [Tamura: col 2, line 33-34; Figs. 6-7] in parallel with the trapping using the trapping circuit (i.e. both of spatial filter processing and trapping are generally performed for each window, in order to obtain a satisfactory processing result, it is necessary to buffer an image for a plurality of lines. Accordingly, a processing system which performs both spatial filter processing and trapping must have independent line memories for respective processings) [Tamura: col 2, line 19-25 – Note: In microprocessor design, “parallel” means that two tasks can be processed at the same time without dependency with each other. Tamura discloses that the trapping process and filter process can be processed independently in parallel on each window, and they are not depended on each other], wherein the timing when the digital filtering circuit performs the digital filtering and the timing when the trapping circuit performs the trapping are synchronized (i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705). When the trap/filter processing of the band data is complete, it is determined if the processing for all bands is complete (S706). If NO in step S706, the process returns to step S702. Otherwise, the image data which underwent the trap/filter processing and has been stored in the buffer memory is output (S707). FIG. 7 is a block diagram showing the structure of the trap/filter processing unit. Data for each reference window is input to the trap/filter processing unit, as described above.) [Tamura: col 5, line 4-20; Figs. 6-7 – Note: Tamura discloses trap operations and filtering operations are perform in paralleled. In other words, both operations are performed at the same time]; and
a selection circuit (i.e. An output composition unit 105) [Tamura: col 5, line 38; Figs. 6-7] that selects a result (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result) [Tamura: col 5, line 38-41; Figs. 6-7] of the trapping (i.e. S811: output determination result of the trapping) [Tamura: Fig. 8]; (i.e. output of the trapping) [Tamura: col 2, line 34; Fig. 6-7]) using the trapping circuit ((i.e. trap processing unit) [Tamura: col 10, line 1; Fig. 15] ; (i.e. The present invention can be applied to a system constituted by a plurality of devices ( e.g., host computer, interface, reader, printer) or to an apparatus comprising a single device (e.g., copying machine, facsimile machine).) [Tamura: col 10, line 26-29; Figs. 4-5])  and a result of the digital filtering (i.e. output of the filter processing) [Tamura: col 2, line 34-35; Figs. 6-7] using the digital filtering circuit (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result (S106).) [Tamura: col 5, line 38-41; Figs. 6-7].
Tamura does not explicitly disclose the following claim limitations (Emphasis added).
An image forming apparatus comprising: a printer that forms a color image; and an image processing unit that processes the color image for the image forming unit, wherein the image processing unit includes a trapping circuit that performs trapping on a received pixel, 4Customer No.: 31561 Docket No.: 080325-US-348 Application No.: 16/211,184 a digital filtering circuit that performs digital filtering on the received pixel in parallel with the trapping using the trapping circuit, wherein the timing when the digital filtering circuit performs the digital filtering and the timing when the trapping circuit performs the trapping are synchronized, and a selection circuit that selects a result of the trapping using the trapping circuit and a result of the digital filtering using the digital filtering circuit.  
However, in the same field of endeavor Johnson further discloses the mechanism for the synchronization of trapping and filtering operations as follows:
wherein the timing when the digital filtering circuit performs the digital filtering and the timing when the trapping circuit performs the trapping are synchronized ((i.e. As illustrated in FIG. 6, the luminance circuit 176 includes a prefilter 180, a chrominance trap 182, a variable band pass filter 184, a weighting and adding stage 186, and a matching amplifier 188, all of which are connected as illustrated. The luminance circuit 176 also includes a decoder register 190, which, in this embodiment, is an eight bit register that is used to control the luminance circuit 176. Specifically, the prefilter 180 includes an input PREF from the register 190 that is used to enable and disable the operation of the prefilter 180. Similarly, the chrominance trap 182 includes an input BYPS from the register 190 that is used to enable or disable the chrominance trap 182. The variable band-pass filter 184 includes center frequency inputs CFREQ from the register 190 that may be used to set the center frequency of the band pass filter 184 to one of four different settings. Finally, the weighting and adding stage 186 includes inputs APER from the register 190 that may be used to set the aperture factor of the weighting and adding stage 186 to one of four different settings.  As illustrated below in Table 1, the logic levels of the data 45 bits for positions 0 through 7 of the register 190 may be set to cause the luminance circuit 176 to operate in a particular fashion.) [Johnson: col 8, line 26-47; Fig. 6; Tables I and II]; (i.e. Throughout the processing of the luminance signal LUM, the chrominance trap 182 is bypassed, so the input BYPS ( corresponding to position 7 of the register 190) is set to a logical 1. Accordingly, the center frequency of the variable band pass filter 184 is set to 4.1 MHz. Therefore, the input CFREQ (corresponding to bits 4 and 5 in the register 190) is set to logic level 00. Also, throughout the processing of the luminance signal LUM, vertical blanking of the luminance signal is bypassed by setting bit 3 of the register 190 to a logical 1. Finally, the horizontal update is activated by setting bit number 2 of the register 190 to a logical 0) [Johnson: col 10, line 41-43 – Notes: Johnson discloses an 8-bit register 190, whereas bits 4-5 control the filtering operations and bit 7 controls the trapping operations.  Table I and II describe several scenarios that the trapping operations and the filtering operations are synchronized).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tamura with Johnson to include a control image and video quality mechanism in the system.  
Therefore, the combination of Tamura with Johnson will enable users to control the system to improve image and video visual quality [Johnson: col 9, line 27-43].

Regarding claim 20, Tamura meets the claim limitations, as follows:
A non-transitory computer readable medium storing a program causing a computer to perform (i.e. The storage unit 1103 includes a read-only memory (ROM), a random access memory (RAM), a hard disk (HD), and the like. The ROM stores various types of control programs and image processing programs to be executed by the CPU 1104) [Tamura: col 3, line 47-51; Figs. 4-5]: trapping (i.e. trapping is performed for the image shown in FIG. 3A, as shown in FIGS. 3B and 3C, the colors overlap with each other in the trap width and an edge which does not exist in the original image appears. When edge enhancement is performed for this image, as shown in FIG. 3D, no blank portion appears but an unnatural stripe-patterned color change, which does not exist in the original image, occurs in the edge portion) [Tamura: col 2, line 6-13; Figs. 3A-C] on a received pixel (i.e. perform trapping at a position of a pixel of interest of the input image data) [Tamura: col 2, line 31-32; Figs. 3A-C]; digital filtering (i.e. A spatial filter processing unit 104 performs (the details will be described later) filter processing for each color of a reference window) [Tamura: col 5, line 35-37; Fig. 7] on the pixel (i.e. performs spatial filter processing for a pixel of interest of the input image data) [Tamura: col 2, line 33-34; Figs. 6-7] in parallel with the trapping (i.e. both of spatial filter processing and trapping are generally performed for each window, in order to obtain a satisfactory processing result, it is necessary to buffer an image for a plurality of lines. Accordingly, a processing system which performs both spatial filter processing and trapping must have independent line memories for respective processings) [Tamura: col 2, line 19-25 – Note: In microprocessor design, “parallel” means that two tasks can be processed at the same time without dependency with each other. Tamura discloses that the trapping process and filter process can be processed independently in parallel on each window, and they are not depended on each other], wherein the timing of the digital filtering and the timing of the trapping are synchronized (i.e. Image data (to be referred to as "window data", hereinafter) corresponding to NxN pixels (to be referred to as a "reference window", hereinafter) is extracted from the band data stored in the line buffer (S703) and is input to a trap/filter processing unit (S704). The image data which underwent trap/filter processing for each pixel is stored in the buffer memory (S705). When the trap/filter processing of the band data is complete, it is determined if the processing for all bands is complete (S706). If NO in step S706, the process returns to step S702. Otherwise, the image data which underwent the trap/filter processing and has been stored in the buffer memory is output (S707). FIG. 7 is a block diagram showing the structure of the trap/filter processing unit. Data for each reference window is input to the trap/filter processing unit, as described above.) [Tamura: col 5, line 4-20; Figs. 6-7 – Note: Tamura discloses trap operations and filtering operations are perform in paralleled. In other words, both operations are performed at the same time]; and selecting a result (i.e. An output composition unit 105 selects and outputs one of a trap value or filter output value or a weighted composition value on the basis of a selected trap value, spatial filter output value, and determination result) [Tamura: col 5, line 38-41; Figs. 6-7] of the trapping (i.e. S811: output determination result of the trapping) [Tamura: Fig. 8]; (i.e. output of the trapping) [Tamura: col 2, line 34; Fig. 6-7]) and a result of the digital filtering (i.e. output of the filter processing) [Tamura: col 2, line 34-35; Figs. 6-7].
Tamura does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer readable medium storing a program causing a computer to perform: trapping on a received pixel; digital filtering on the received pixel in parallel with the trapping, wherein the timing of the digital filtering and the timing of the trapping are synchronized; and selecting a result of the trapping and a result of the digital filtering.   
However, in the same field of endeavor Johnson further discloses the mechanism for the synchronization of trapping and filtering operations as follows:
wherein the timing of the digital filtering and the timing of the trapping are synchronized ((i.e. As illustrated in FIG. 6, the luminance circuit 176 includes a prefilter 180, a chrominance trap 182, a variable band pass filter 184, a weighting and adding stage 186, and a matching amplifier 188, all of which are connected as illustrated. The luminance circuit 176 also includes a decoder register 190, which, in this embodiment, is an eight bit register that is used to control the luminance circuit 176. Specifically, the prefilter 180 includes an input PREF from the register 190 that is used to enable and disable the operation of the prefilter 180. Similarly, the chrominance trap 182 includes an input BYPS from the register 190 that is used to enable or disable the chrominance trap 182. The variable band-pass filter 184 includes center frequency inputs CFREQ from the register 190 that may be used to set the center frequency of the band pass filter 184 to one of four different settings. Finally, the weighting and adding stage 186 includes inputs APER from the register 190 that may be used to set the aperture factor of the weighting and adding stage 186 to one of four different settings.  As illustrated below in Table 1, the logic levels of the data 45 bits for positions 0 through 7 of the register 190 may be set to cause the luminance circuit 176 to operate in a particular fashion.) [Johnson: col 8, line 26-47; Fig. 6; Tables I and II]; (i.e. Throughout the processing of the luminance signal LUM, the chrominance trap 182 is bypassed, so the input BYPS ( corresponding to position 7 of the register 190) is set to a logical 1. Accordingly, the center frequency of the variable band pass filter 184 is set to 4.1 MHz. Therefore, the input CFREQ (corresponding to bits 4 and 5 in the register 190) is set to logic level 00. Also, throughout the processing of the luminance signal LUM, vertical blanking of the luminance signal is bypassed by setting bit 3 of the register 190 to a logical 1. Finally, the horizontal update is activated by setting bit number 2 of the register 190 to a logical 0) [Johnson: col 10, line 41-43 – Notes: Johnson discloses an 8-bit register 190, whereas bits 4-5 control the filtering operations and bit 7 controls the trapping operations.  Table I and II describe several scenarios that the trapping operations and the filtering operations are synchronized).

Therefore, the combination of Tamura with Johnson will enable users to control the system to improve image and video visual quality [Johnson: col 9, line 27-43].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488